Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first action on the merits. Claims 1-28 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statements filed 06/21/2019 and 11/17/2020 have been considered. 

Drawings
The drawings are objected to for the following reasons:
There is no figure number in the fourth figure, it should be labelled “Figure 4”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 

Specification
The abstract is objected to for the following reason:
The abstract only used 25 words to describe the application. More detail is necessary to sufficiently assist readers to understand the scope of the application. 
Applicant is reminded of the proper language and format for an abstract of the disclosure. 
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The disclosure is objected to because of the following informalities: 
In Paragraphs [00036] and [00037] use 450 to refer to ring buffer.

In paragraph [00023], line 6, “equipment enable” should read “equipment enables”.

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 9, “the predicting operation” should read “a 
In claim 1, line 11, “the path planning system” should read “a .
Appropriate correction is required.

Claim Interpretation 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 1, “means for evaluating the one or more predicted paths to detect one or more errors in the predicting operation the one or more errors include an indication that the one or more predicted paths of the path planning system deviate from the reference path”, prong 1: means (uses means), prong 2: for evaluating (function language), prong 3: sufficient structure for performing the function not recited. In claim 1 does invoke 35 USC 112(f). Means for evaluating is described in the specification at paragraph [00047].

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because the recitation of “means for evaluating” lacks a description of sufficient and specific structure in the detailed description. It is unknown based on the detailed description what the means for evaluating is such that the metes and bounds of the claim are unknown. The description at paragraph [00047] of the specification that, “[t]he means for evaluating . . . may comprise any combination of the sensors and functionality disclosed herein implemented in hardware and/or software” is 
Claim 2-13 are indefinite due to their dependence from claim 1.

Claim Rejections - 35 USC § 101
Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The system is directed to mental processes and certain methods of organizing human activity.  Therefore, the claims recite an abstract idea.
Independent claim 1 recites, “…acquiring data describing a roadway …” (mental process); “predicting one or more predicted paths” (mental process); “detect one or more errors” (mental process); “…indication that the one or more predicted paths of the path …” (certain methods of organizing human activity).
Under broadest reasonable interpretation these limitations of claim 1 can be performed by a user’s mind or performed by a human, or they are certain methods of organizing human activity. Therefore, the claim recites an abstract idea and is directed to a judicial exception.
Independent claim 1 includes the additional elements, “…neural network…”, “… one or more sensors…”, “… a processor and memory…” are not sufficient to be significantly more than the judicial exception because the elements fail to integrate the exception into a practical application.  

Dependent claim 2 recites the abstract idea of: “… evaluating compares the one or more predicted paths…” (mental process).
Dependent claim 3 recites the abstract idea of: “…evaluating detects deviation …” (mental process).
Dependent claim 4 recites the abstract idea of: “…storing data describing …” (mental process).
Dependent claim 5 recites the abstract idea of: “…storing data from the one or more sensors …” (mental process). Independent claim 5 includes the additional elements “…one or more sensors…”, and “…a ring buffer”, these elements fail to integrate the exception into a practical application.  
Dependent claim 6 recites the abstract idea of: “…transmitting data from the ring buffer …” (mental process).
Dependent claim 7 recites the abstract idea of: “…transmitting from the ring buffer to the semi-permanent memory …” (mental process).
Dependent claim 6 and 7 include the additional elements “…a semi-permanent memory…”, and “…a ring buffer”, these elements fail to integrate the exception into a practical application.  
Dependent claim 8 recites the abstract idea of: “…evaluating determines a smoothness metric…” (mental process).
Dependent claim 9 recites the abstract idea of: “…a comparison of the plurality of predicted paths to one another …” (mental process).
Dependent claim 10 recites the abstract idea of: “…predicted path comprises a plurality of predicted paths…” (mental process).
Dependent claim 11 recites the abstract idea of: “…one or more predicted path comprises a plurality of predicted paths …” (mental process).
Dependent claim 10 and 11 include the additional elements “…neural network…”, the element fails to integrate the exception into a practical application.  
Dependent claim 12 recites the abstract idea of: “…evaluating compares the plurality…” (mental process), “…detects variance between the plurality…” (mental process).
Dependent claim 13 recites the abstract idea of: “…evaluating compares the plurality…” (mental process), “…detects variance between the plurality…” (mental process).

Independent claim 14 recites, “…analyzing data describing a roadway …” (mental process); “…predicting with at least one neural…” (mental process); “…acquiring data describing a reference path taken by the transportation vehicle…” (certain methods of organizing human activity); “…evaluating the one or more predicted paths…” (mental process).
Under broadest reasonable interpretation, these limitations of claim 14 can be performed by a user’s mind or performed by a human, or they are certain methods of organizing human activity. Therefore, the claim recites an abstract idea and is directed to a judicial exception.
Independent claim 14 includes the additional elements, “…neural network…”, “… one or more sensors…” are not sufficient to be significantly more than the judicial 
Dependent claim 15 recites the abstract idea of: “… comparing the one or more predicted paths…” (certain methods of organizing human activity).
Dependent claim 16 recites the abstract idea of: “…detecting deviation of the one or more predicted path …” (mental process).
Dependent claim 17 recites the abstract idea of: “…storing data describing …” (mental process).
Dependent claim 18 recites the abstract idea of: “…storing data from the one or more sensors …” (mental process). Independent claim 18 includes the additional elements “…one or more sensors…”, “…a ring buffer”, these elements fail to integrate the exception into a practical application.  
Dependent claim 19 recites the abstract idea of: “…transmitting data from the ring buffer …” (mental process).
Dependent claim 20 recites the abstract idea of: “…transmitting from the ring buffer to the semi-permanent memory …” (mental process).
Dependent claim 19 and 20 include the additional elements “…a semi-permanent memory…”, “…a ring buffer”, these elements fail to integrate the exception into a practical application.  
Dependent claim 21 recites the abstract idea of: “…determining a smoothness metric…” (mental process).
Dependent claim 22 recites the abstract idea of:“… the smoothness metric is based at least in part on a comparison of the plurality of predicted paths to one another …” (mental process).
Dependent claim 23 recites the abstract idea of: “…generated by more than one neural network …” (mental process). 
Dependent claim 24 recites the abstract idea of: “…generated by the neural network…” (mental process).
Dependent claim 23 and 24 include the additional element “…the neural network...”, this element fails to integrate the exception into a practical application.  
Dependent claim 25 recites the abstract idea of: “…generated by the neural network…” (mental process).
Dependent claim 26 recites the abstract idea of: “…comparing the plurality of predictive path…” (certain methods of organizing human activity), “…detecting variance between …” (mental process).
Dependent claim 27 recites the abstract idea of: “…comparing the plurality of predictive path…” (certain methods of organizing human activity), “…detecting variance between …” (mental process).

Independent claim 28 recites, “… receive sensor data …” (mental process); “…execute program instructions to cause the system to perform…” (mental process); “…detecting a deviation from the one or more predicted path…” (mental process); “…determining a corner case…” (certain methods of organizing human activity); 
Under broadest reasonable interpretation, these limitations of claim 28 can be performed by a user’s mind or performed by a human, or they are certain methods of organizing human activity. Therefore, the claim recites as an abstract idea and is directed to a judicial exception.
Independent claim 28 includes the additional elements, “…neural network…”, “… sensors…”, “… one processor …”, these elements are not sufficient to be significantly more than the judicial exception because these elements fail to integrate the exception into a practical application.

In general, a claim that recites an abstract idea, a law of nature, or a natural phenomenon is directed to a judicial exception.  Abstract ideas include the following groupings of subject matter, when recited as such in a claim limitation: (a) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations; (b) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and (c) Mental processes – concepts performed in the human mind (including an observation, 
Even when a judicial element is recited in the claim, an additional claim element(s) that integrates the judicial exception into a practical application of that exception renders the claim eligible under §101.  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  The following examples are indicative that an additional element or combination of elements may integrate the judicial exception into a practical application: 
the additional element(s) reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
the additional element(s) that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
the additional element(s) implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
the additional element(s) effects a transformation or reduction of a particular article to a different state or thing; and 
the additional element(s) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  

the additional element(s) merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
the additional element(s) adds insignificant extra-solution activity to the judicial exception; and
the additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
See the 2019 Revised Patent Subject Matter Eligibility Guidance.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-4, 8-9, 14-17,21-22, 24 and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson (US 20150266455 A1) hereinafter referred to as Wilson.

Regarding claim 1, Wilson discloses transportation vehicle equipment for detecting errors in a path predicting neural network, the equipment comprising: 
one or more sensors disposed on a transportation vehicle for acquiring data describing a roadway and a reference path taken by the transportation vehicle; 
a processor and memory; 
at least one neural network for predicting one or more predicted paths for the transportation vehicle; and means for evaluating the one or more predicted paths to detect one or more errors in the predicting operation wherein the one or more errors include an indication that the one or more predicted paths of the path planning system deviate from the reference path. (Wilson teaches a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). Wilson teaches that a path may be represented through many mechanisms. One representation is a set of spatial points, each one associated with a set of parameters describing the variation of different variables associated with a particular spatial point. A second representation of a path includes a set of curves representing the path and another set of curves representing, for example, a standard of deviation from the path. For example, if standard curve for a path is represented by speed as a function of distance along the path, the standard of deviation for the path may include distribution curves for a speed of the 75th and 25th percentile of vehicles along that same path, as is shown in Figure 3A. (See also at least Wilson [0055]).

 Regarding claim 2, Wilson discloses that the transportation vehicle equipment of claim 1, wherein the means for evaluating compares the one or more predicted paths to the reference path. (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]).

Regarding claim 3, Wilson discloses that the transportation vehicle equipment of claim 2, wherein the means for evaluating detects deviation of the one or more predicted paths from the reference path. (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). Wilson also does teach that a path may be represented through many mechanisms. One representation is a set of spatial points, each one associated with a set of parameters describing the variation of different variables associated with a particular spatial point. A second representation of a path includes a set of curves representing the path and another set of curves representing, for example, a standard of deviation from the path. For example, if standard curve for a path is represented by speed as a function of distance along the path, the standard of deviation for the path may include distribution curves for a speed of the 75th and 25th percentile of vehicles along that same path, as is shown in Figure 3A. (See also at least Wilson [0055]).

Regarding claim 4, Wilson discloses that the transportation vehicle equipment of claim 3, further comprising memory for storing data describing the one or more predicted paths and the reference path (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]).

Regarding claim 8, Wilson discloses that the transportation vehicle equipment of claim 1, wherein the means for evaluating determines a smoothness metric from the one or more predicted paths (Wilson does teach that initially, a driver model may be accessed (step 405). The driver model may be accessed by, for example, model generation device 120 by querying road/driver/vehicle model storage device 130 with, for example, one or more characteristics of the driver or the path along which the driver is driving. The driver model may be generated via execution of process 200. In some instances, the driver model accessed in step 405 may be selected from a plurality of previously generated driver models based on, for example, a characteristic of the driver, a driver preference, an environmental condition, a characteristic of the path, and/or some combination thereof. In this way, driver models may be selected from other driver models supplied by other peer drivers (i.e., drivers who share one or more characteristics (e.g., behavioral or demographic) with the driver of the vehicle) as well as, or instead of, a driver model associated with the vehicle driver. In this way, selection of a driver model to apply to process 400 may be personalized. (See at least Wilson [0090]). 
Wilson also does teach that in some instances, personalization of the selection of step 405 may include selecting, by the driver, a particular type of driver model to apply to process 400. Exemplary types of driver models include cautious, sporty, standard, smooth, etc. and each of these types may be defined by one or more preferences for how the vehicle should be driven. For example, if the selected type is "sporty" then the vehicle may be driven with greater acceleration rates and shorter stopping distances than when the selected type is "cautious." (Also see at least Wilson [0091]). 22 

Regarding claim 9, Wilson discloses that the transportation vehicle equipment of claim 8, wherein the one or more predicted paths comprises a plurality of predicted paths, and wherein the smoothness metric is based in part on a comparison of the plurality of predicted paths to one another (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). Wilson also does teach that in some instances, personalization of the selection of step 405 may include selecting, by the driver, a particular type of driver model to apply to process 400. Exemplary types of driver models include cautious, sporty, standard, smooth, etc. and each of these types may be defined by one or more preferences for how the vehicle should be driven. For example, if the selected type is "sporty" then the vehicle may be driven with greater acceleration rates and shorter stopping distances than when the selected type is "cautious." (Also see at least Wilson [0091]). 22 

Regarding claim 10, Wilson discloses that the transportation vehicle equipment of claim 1, wherein the one or more predicted path comprises a plurality of predicted paths, and wherein the plurality of predicted paths are generated by more than one neural network. (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.)

Regarding claim 14, Wilson discloses that a method of error detection for a path predicting neural network, the method comprising: analyzing data describing a roadway acquired by one or more sensors disposed on a transportation vehicle; predicting with at least one neural network one or more predicted paths for the transportation vehicle; acquiring data describing a reference path taken by the transportation vehicle; and evaluating the one or more predicted paths to detect one or more errors in the predicting operation wherein the one or more errors include an indication that the one or more predicted paths of the path planning system deviate from the reference path (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). Wilson also does teach that a path may be represented through many mechanisms. One representation is a set of spatial points, each one associated with a set of parameters describing the variation of different variables associated with a particular spatial point. A second representation of a path includes a set of curves representing the path and another set of curves representing, for example, a standard of deviation from the path. For example, if standard curve for a path is represented by speed as a function of distance along the path, the standard of deviation for the path may include distribution curves for a speed of the 75th and 25th percentile of vehicles along that same path, as is shown in Figure 3A. (See also at least Wilson [0055]).

Regarding claim 15, Wilson discloses that the method of error detection for the path predicting neural network of claim 14, further comprising comparing the one or more predicted paths to the reference path (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]).

Regarding claim 16, Wilson discloses that the method of error detection for the path predicting neural network of claim 15, further comprising detecting deviation of the one or more predicted paths from the reference path. (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). Wilson also does teach that a path may be represented through many mechanisms. One representation is a set of spatial points, each one associated with a set of parameters describing the variation of different variables associated with a particular spatial point. A second representation of a path includes a set of curves representing the path and another set of curves representing, for example, a standard of deviation from the path. For example, if standard curve for a path is represented by speed as a function of distance along the path, the standard of deviation for the path may include distribution curves for a speed of the 75th and 25th percentile of vehicles along that same path, as is shown in Figure 3A. (See also at least Wilson [0055]).

Regarding claim 17, Wilson discloses that the method of error detection for the path predicting neural network of claim 16, further comprising storing data describing the one or more predicted paths and the reference path (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]).

Regarding claim 21, Wilson discloses that the method of error detection for the path predicting neural network of claim 14, further comprising determining a smoothness metric from the one or more predicted paths (Wilson does teach that initially, a driver model may be accessed (step 405). The driver model may be accessed by, for example, model generation device 120 by querying road/driver/vehicle model storage device 130 with, for example, one or more characteristics of the driver or the path along which the driver is driving. The driver model may be generated via execution of process 200. In some instances, the driver model accessed in step 405 may be selected from a plurality of previously generated driver models based on, for example, a characteristic of the driver, a driver preference, an environmental condition, a characteristic of the path, and/or some combination thereof. In this way, driver models may be selected from other driver models supplied by other peer drivers (i.e., drivers who share one or more characteristics (e.g., behavioral or demographic) with the driver of the vehicle) as well as, or instead of, a driver model associated with the vehicle driver. In this way, selection of a driver model to apply to process 400 may be personalized. (See at least Wilson [0090]). Wilson also does teach that in some instances, personalization of the selection of step 405 may include selecting, by the driver, a particular type of driver model to apply to process 400. Exemplary types of driver models include cautious, sporty, standard, smooth, etc. and each of these types may be defined by one or more preferences for how the vehicle should be driven. For example, if the selected type is "sporty" then the vehicle may be driven with greater acceleration rates and shorter stopping distances than when the selected type is "cautious." (Also see at least Wilson [0091]).

Regarding claim 22, Wilson discloses that the method of error detection for the path predicting neural network of claim 21, wherein the one or more predicted path comprises a plurality of predicted paths, and wherein the smoothness metric is based at least in part on a comparison of the plurality of predicted paths to one another. (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). Wilson also does teach that in some instances, personalization of the selection of step 405 may include selecting, by the driver, a particular type of driver model to apply to process 400. Exemplary types of driver models include cautious, sporty, standard, smooth, etc. and each of these types may be defined by one or more preferences for how the vehicle should be driven. For example, if the selected type is "sporty" then the vehicle may be driven with greater acceleration rates and shorter stopping distances than when the selected type is "cautious." (Also see at least Wilson [0091]). 22 

Regarding claim 23, Wilson discloses that the method of error detection for the path predicting neural network of claim 14, wherein the one or more predicted path comprises a plurality of predicted paths, and wherein the plurality of predicted paths are generated by more than one neural network. (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). Wilson also does teach that in some instances, personalization of the selection of step 405 may include selecting, by the driver, a particular type of driver model to apply to process 400. Exemplary types of driver models include cautious, sporty, standard, smooth, etc. and each of these types may be defined by one or more preferences for how the vehicle should be driven. For example, if the selected type is "sporty" then the vehicle may be driven with greater acceleration rates and shorter stopping distances than when the selected type is "cautious." (Also see at least Wilson [0091]). 22 

 	Regarding claim 24, Wilson discloses that the method of error detection for the path predicting neural network of claim 14, wherein the one or more predicted path comprises a plurality of predicted paths, and wherein the plurality of predicted paths are generated by the neural network. (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). 

Regarding claim 28,  Wilson discloses that a computing system for planning a path of a vehicle, comprising: at least one memory configured to receive sensor data indicative of a reference path for the vehicle; at least one processor communicatively coupled to the at least one memory, wherein the at least one processor is configured to execute program instructions to cause the system to perform the steps comprising: predicting one or more predicted paths for the vehicle by at least one neural network; detecting a deviation from the one or more predicted paths; (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc. (See at least Wilson [0054]). 
Wilson teaches that determining a corner case based on the reference path and the detected deviation; storing the corner case; and training the at least one neural network with the stored corner case (Wilson does teach that at paragraph [0089] Initially, a driver model may be accessed (step 405). The driver model may be accessed by, for example, model generation device 120 by querying road/driver/vehicle model storage device 130 with, for example, one or more characteristics of the driver or the path along which the driver is driving. The driver model may be generated via execution of process 200. In some instances, the driver model accessed in step 405 may be selected from a plurality of previously generated driver models based on, for example, a characteristic of the driver, a driver preference, an environmental condition, a characteristic of the path, and/or some combination thereof. In this way, driver models may be selected from other driver models supplied by other peer drivers (i.e., drivers who share one or more characteristics (e.g., behavioral or demographic) with the driver of the vehicle) as well as, or instead of, a driver model associated with the vehicle driver. In this way, selection of a driver model to apply to process 400 may be personalized (Also see Wilson [0089]). Wilson also does teach that in some instances, personalization of the selection of step 405 may include selecting, by the driver, a particular type of driver model to apply to process 400. Exemplary types of driver models include cautious, sporty, standard, smooth, etc. and each of these types may be defined by one or more preferences for how the vehicle should be driven. For example, if the selected type is "sporty" then the vehicle may be driven with greater acceleration rates and shorter stopping distances than when the selected type is "cautious." (Also see Wilson [0090]).

Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20150266455 A1) ,in view of Appu; (US 20180308202 A1), hereinafter referred to as Wilson, and Appu respectively.

Regarding claim 5, Wilson does not teach that the transportation vehicle equipment of claim 4, further comprising memory for storing data from the one or more sensors continuously in a ring buffer. However, Appu does teach that the transportation vehicle equipment of claim 4, further comprising memory for storing data from the one or more sensors continuously in a ring buffer. (Appu does teach that the commands are directives fetched from a ring buffer, which stores commands for the 3D pipeline … the 3D pipeline 2012 can also include references to data stored in memory (See at least Appu [0275], lines 11-22). 
Wilson and Appu are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use a ring buffer, which stores commands for the 3D pipeline 2012 which include references to data stored in memory, as taught by Appu. Doing so would increase performance, graphics processors typically implement processing techniques such as pipelining that attempt to process, in parallel, as much graphics data as possible throughout the different parts of the graphics pipeline (see at least Appu [0003], lines 1-6).

Regarding claim 6, Wilson does not teach that transmitting data from the ring buffer to a semi-permanent memory in response to detection of the one or more errors in the predicting operation.  However, Appu does teach that a memory for transmitting data from the ring buffer to a semi-permanent memory in response to detection of the one or more errors in the predicting operation. (Appu does teach that the commands are directives fetched from a ring buffer, which stores commands for the 3D pipeline … the 3D pipeline 2012 can also include references to data stored in memory (See at least Appu [0275], lines 11-22) Appu also does teach that prediction data precision may be determined by first detecting (See at least Appu [0159], lines 5-6).
	Wilson and Appu are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use a ring buffer for the transmission and storage of data in the system, as taught by Appu, Doing so is a well-known way of performing specific operations on graphics data (see at least Appu [0002], lines 1-2).

Regarding claim 7, Wilson teaches that a first portion of data corresponding to a period of time before the detected error and a portion of data corresponding to a period of time after the detected error. (Wilson teaches that [0141] Hardware-implemented modules may provide information to, and receive information from, other hardware-implemented modules. … In embodiments in which multiple hardware-implemented modules are configured or instantiated at different times, communications between such hardware-implemented modules may be achieved, for example, through the storage and retrieval of information in memory structures to which the multiple hardware-implemented modules have access. For example, one hardware-implemented module may perform an operation, and store the output of that operation in a memory device to which it is communicatively coupled. A further hardware-implemented module may then, at a later time, access the memory device to retrieve and process the stored output. (See at least paragraph [0141]).

(Appu teaches that the commands are directives fetched from a ring buffer, which stores commands for the 3D pipeline... the 3D pipeline 2012 can also include references to data stored in memory (See at least Appu Paragraph. [0275], lines 11-22). 
Wilson and Appu are analogous art, and from the same field of controlling autonomous machines. Thus, it would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention use to a ring buffer, which stores commands for the 3D pipeline 2012 which include references to data stored in memory, as taught by Appu. Doing so would increase performance, graphics processors typically implement processing techniques such as pipelining that attempt to process, in parallel, as much graphics data as possible throughout the different parts of the graphics pipeline (see at least Appu [0003], lines 1-6).

Regarding claim 18,   Wilson does not teach that storing data from the one or more sensor continuously in a ring buffer.  However, Appu teaches storing data from the one or more sensor continuously in a ring buffer. (Appu teaches that ...from a ring buffer, which stores...for the 3D pipeline (See at least Appu [0275], lines 14-15). Appu also teaches that the 3D pipeline 2012 can also include references to data stored in memory (See at least Appu  [0275], lines 1-11). 


Regarding claim 19, Wilson does not teach that transmitting data from the ring buffer to a semi-permanent memory in response to detection of the one or more error in the predicting operation”.  However, Appu teaches transmitting data from the ring buffer to a semi-permanent memory in response to detection of the one or more error in the predicting operation. (Appu does teach that the commands are directives fetched from a ring buffer, which stores commands for the 3D pipeline. See also Paragraph. [0275], lines 14-15 by Appu: the 3D pipeline 2012 can also include references to data stored in memory See at least Appu [0275], lines 11-22). Appu also teaches that prediction data precision may be determined by first detecting (Also see also Appu [0159], lines 5-6).
Wilson and Appu are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use a ring buffer, which 

Regarding claim 20, Wilson teaches that a first portion of data corresponding to a period of time before the detected error and a portion of data corresponding to a period of time after the detected error. (Wilson teaches that [0141] Hardware-implemented modules may provide information to, and receive information from, other hardware-implemented modules. … In embodiments in which multiple hardware-implemented modules are configured or instantiated at different times, communications between such hardware-implemented modules may be achieved, for example, through the storage and retrieval of information in memory structures to which the multiple hardware-implemented modules have access. For example, one hardware-implemented module may perform an operation, and store the output of that operation in a memory device to which it is communicatively coupled. A further hardware-implemented module may then, at a later time, access the memory device to retrieve and process the stored output.
Wilson does not teach that the data transmitted from the ring buffer to the semi-permanent memory”.  However, Appu teaches data transmitted from the ring buffer to the semi-permanent memory (Appu teaches that the commands are directives fetched from a ring buffer, which stores commands for the 3D pipeline... the 3D pipeline 2012 can also include references to data stored in memory (See at least Appu Paragraph. [0275], lines 11-22).  
Wilson and Appu are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use a ring buffer for the transmission and storage of data in a memory, as taught by Appu. Doing so would increase performance, graphics processors typically implement processing techniques such as pipelining that attempt to process, in parallel, as much graphics data as possible throughout the different parts of the graphics pipeline (see at least Appu [0003], lines 1-6).

Claims 11-13 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson (US 20150266455 A1), in view of Appu; (US 20180308202 A1), in further view of Wang (US 20130073113 A1), hereinafter referred to as Wilson, Appu and Wang respectively.
	
Regarding claim 11, Wilson teaches that the one or more predicted path comprises a plurality of predicted paths, (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). 
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to identify or determine variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path, as taught by Wilson. Doing so to use in traffic simulations to describe the motion of simulated vehicles (based on traditional map data), for the evaluation of new vehicle sensors and systems in simulated environments, and for predicting a future vehicle state, as well as other purposes. (See at least Wilson [0004]).
Wilson does not teach that wherein the plurality of predicted paths are generated by one neural network according to dropout sampling. However, Wang teaches that wherein the plurality of predicted paths are generated by one neural network according to dropout sampling. (Wang does teach that driving pattern identification method uses an algorithm that detects and recognizes real-world driving conditions as one of a set of standard drive patterns, including for example, city, highway, urban, traffic, low emissions, etc. In one embodiment, the algorithm is based on machine learning using a neural network (See at least Wang [0032] L 4-10). Wang also does teach that the driving pattern identification method chooses sequences of `drive pattern` as the most effective high-level representation of the traffic speed, road condition and driving style, as the basis to calculate the average energy efficiency for DTE calculation. By sequencing drive patterns for a future vehicle route, trip or path, the cost and uncertainties of acquiring the precise future speed profiles and road condition (Also see at least Wang [0034]).
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use algorithm for driving pattern identification method detects and for recognizing real-world driving conditions and driving pattern identification method chooses sequences of `drive pattern` as the most effective high-level representation of the traffic, as taught by Wang. Doing so, a projected vehicle range provides information for a user for trip planning, minimizing driving cost, evaluating vehicle performance and performing maintenance. (With regard to this reasoning, see at least Wang [0002]).

	Regarding claim 12, Wilson teaches that the means for evaluating compares the plurality of predictive paths. (Wilson does teach a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). 
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to identify or determine variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path, as taught by Wilson. Doing so, to use in traffic simulations to describe the motion of simulated vehicles (based on traditional map data), for the evaluation of new vehicle sensors and systems in simulated environments, and for predicting a future vehicle state, as well as other purposes. (See at least Wilson [0004]).
However, Wilson does not teach detects variance between the plurality of predictive paths to measure an uncertainty value. However, Wang teaches detects variance between the plurality of predictive paths to measure an uncertainty value. (Wang does teach that the driving pattern identification method chooses sequences of `drive pattern` as the most effective high-level representation of the traffic speed, road condition and driving style, as the basis to calculate the average energy efficiency for DTE calculation. By sequencing drive patterns for a future vehicle route, trip or path, the cost and uncertainties of acquiring the precise future speed profiles and road condition (See at least Wang [0034]).
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use driving pattern identification method that chooses sequences of drive pattern for a future vehicle route, trip or path, the cost and uncertainties, as taught by Wang. Doing so, a projected vehicle range provides information for a user for trip planning, minimizing driving cost, evaluating vehicle performance and performing maintenance. (With regard to this reasoning, see at least Wang [0002]).

		Regarding claim 13, Wilson teaches that the means for evaluating compares the plurality of predictive paths. (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). 

Wilson does not teach detects variance between the plurality of predictive paths to measure an uncertainty value. However, Wang teaches detects variance between the plurality of predictive paths to measure an uncertainty value. (Wang does teach that the driving pattern identification method chooses sequences of `drive pattern` as the most effective high-level representation of the traffic speed, road condition and driving style, as the basis to calculate the average energy efficiency for DTE calculation. By sequencing drive patterns for a future vehicle route, trip or path, the cost and uncertainties of acquiring the precise future speed profiles and road conditions (See at least Wang [0034]).
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use the driving pattern 

Regarding claim 25,  Wilson teaches that the plurality of predicted paths are; (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). 
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to identify or determine variables that apply to various locations along a particular path so as to provide a detailed model of many facets of the path, as taught by Wilson. Doing so, to use in traffic simulations to describe the motion of simulated vehicles (based on 
However, Wilson does not teach the paths are generated by the neural network according to dropout sampling. However, Wang teaches that the paths are generated by the neural network according to dropout sampling (Wang does teach that the driving pattern identification method uses an algorithm that detects and recognizes real-world driving conditions as one of a set of standard drive patterns, including for example, city, highway, urban, traffic, low emissions, etc. In one embodiment, the algorithm is based on machine learning using a neural network (See at least Wang [0032] L 4-10). Wang also does teach that the driving pattern identification method chooses sequences of `drive pattern` as the most effective high-level representation of the traffic speed, road condition and driving style, as the basis to calculate the average energy efficiency for DTE calculation. By sequencing drive patterns for a future vehicle route, trip or path, the cost and uncertainties of acquiring the precise future speed profiles and road conditions (Also see at least Wang [0034]).
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention that numerous driving patterns are based on machine learning using a neural network and driving pattern 

Regarding claim 26, Wilson teaches the plurality of predictive paths, (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). 
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to identify or determine variables that apply to various locations along a particular path so as to provide a detailed model of many facets of the path, as taught by Wilson. Doing so, to use 
Wilson does not teach detecting variance between the plurality of predictive paths to measure an uncertainty value. However, Wang teaches detecting variance between the plurality of predictive paths to measure an uncertainty value. (Wang does teach that the driving pattern identification method chooses sequences of `drive pattern` as the most effective high-level representation of the traffic speed, road condition and driving style, as the basis to calculate the average energy efficiency for DTE calculation. By sequencing drive patterns for a future vehicle route, trip or path, the cost and uncertainties of acquiring the precise future speed profiles and road conditions (See at least Wang [0034]). 
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use the driving pattern identification method chooses sequences of drive pattern for a future vehicle route, trip or path, the cost and uncertainties, as taught by Wang. Doing so, a projected vehicle range provides information for a user for trip planning, minimizing driving cost, evaluating vehicle performance and performing maintenance. (With regard to this reasoning, see at least Wang [0002]).


Regarding claim 27, Wilson teaches comparing the plurality of predictive paths, (Wilson does teach that next, a road model that defines or otherwise maps out how the received driving data, categorized data, and identified/determined variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path aside from and/or in addition to the cartographic and geographic features of the path may be built (step 225). In some instances, the road model may also include a set of reference trajectories or a subsequent vehicle or series of vehicles that may drive along the path and/or a similar path. At times, these reference trajectories may vary due to path conditions (e.g., traffic flow, weather, etc.) (See at least Wilson [0054]). 
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to identify or determine variables apply to various locations along a particular path so as to provide a detailed model of many facets of the path, as taught by Wilson. Doing so, to use in traffic simulations to describe the motion of simulated vehicles (based on traditional map data), for the evaluation of new vehicle sensors and systems in simulated environments, and for predicting a future vehicle state, as well as other purposes. (See at least Wilson [0004]).

(Wang does teach that the driving pattern identification method chooses sequences of `drive pattern` as the most effective high-level representation of the traffic speed, road condition and driving style, as the basis to calculate the average energy efficiency for DTE calculation. By sequencing drive patterns for a future vehicle route, trip or path, the cost and uncertainties of acquiring the precise future speed profiles and road conditions (See at least Paragraph [0034]). 
Wilson and Wang are analogous art, and from the same field of controlling autonomous machines. It would have been obvious to one having ordinary skill in the art before the time of filing the claimed invention to use the driving pattern identification method that chooses sequences of drive pattern for a future vehicle route, trip or path, the cost and uncertainties, as taught by Wang. Doing so, a projected vehicle range provides information for a user for trip planning, minimizing driving cost, evaluating vehicle performance and performing maintenance. (With regard to this reasoning, see at least Wang [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER CHAO whose telephone number is (571) 272-3318. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacob Scott can be reached on 571-270-3415. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/c.c/
Patent Examiner, Art Unit 4123




/JACOB S. SCOTT/Supervisory Patent Examiner, Art Unit 4123